DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowed Claims
Claims 1, 3-8, 10, 11, 13, 15, 16, and 18-29 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 1 with special attention given to the limitation claiming “at least one layer of TiOx with a total thickness of from 40 to 200 µm and wherein the at least one layer of TiOx is disposed on and in direct contact with the at least one surface of the cathode substrate, wherein a porosity of the at least one layer of TiOx is below 15%...wherein said at least one layer of TiOx comprises a single layer being at least 40 µm or two or more layers of TiOx where each layer of TiOx is at least 20 µm”.

The closest prior art is Hayfield (US 4,039,400) and Ashizawa et al (US 5,665,218).

Hayfield teaches an electrode with two layers of titanium oxide (see e.g. abstract of Hayfield) but fails to teach the thicknesses required in claim 1. As argued by the applicant in the arguments provided on 07/16/2021, Hayfield does not teach the claimed 

Ashizawa teaches an electrode with two layers of titanium oxide (see e.g. abstract of Ashizawa) but fails to teach thicknesses required of claim 1 (the highest thickness is only 10 µm, see e.g. col 8, lines 49-50 of Ashizawa) and teaches away from anything higher (see e.g. col 8, lines 49-54 of Ashizawa). There is no teaching or motivation that would make the claimed thicknesses obvious in view of Ashizawa. 

Claim 13: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 13 with special attention given to the limitation claiming “at least one layer of TiOx with a total thickness of from 40 to 200 µm and wherein the at least one layer of TiOx is disposed on and in direct contact with the at least one surface of the cathode substrate, wherein a porosity of the at least one layer of TiOx is below 15%...wherein said at least one layer of TiOx comprises a single layer being at least 40 µm or two or more layers of TiOx where each layer of TiOx is at least 20 µm”.

The closest prior art is Hayfield (US 4,039,400) and Ashizawa et al (US 5,665,218).

Hayfield teaches an electrode with two layers of titanium oxide (see e.g. abstract of Hayfield) but fails to teach thicknesses required of claim 13. As argued by the applicant in the arguments provided on 07/16/2021, Hayfield does not teach the claimed 

Ashizawa teaches an electrode with two layers of titanium oxide (see e.g. abstract of Ashizawa) but fails to teach thicknesses required of claim 13 (the highest thickness is only 10 µm, see e.g. col 8, lines 49-50 of Ashizawa) and teaches away from anything higher (see e.g. col 8, lines 49-54 of Ashizawa). There is no teaching or motivation that would make the claimed thicknesses obvious in view of Ashizawa. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795